Citation Nr: 0823906	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability, 
claimed as secondary to a service-connected right ankle 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1976, with additional service in the reserves that 
is not at issue herein.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the RO.  

The veteran testified at a hearing before the undersigned in 
May 2007.

The RO previously denied service connection for a left knee 
disability to include as secondary to a service-connected 
right ankle disability by February 1997 rating decision, 
which became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007).  In its present adjudication, the 
RO decided the claim on the merits, and failed to apply the 
new and material evidence standard.  However, a previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of 
RO action, the Board is bound to decide the threshold issue 
of whether the evidence is new and material before addressing 
the merits of a claim.  Id.  That discussion is contained in 
the body of the decision below.

In September 2007, the Board remanded the issue on appeal to 
the RO for further procedural development that has since been 
accomplished.


FINDINGS OF FACT

1.  By February 1997 rating decision, the RO denied 
entitlement to service connection for a left knee disability 
to include as secondary to a service-connected right ankle 
disability; although the veteran was sent notice of the 
denial by letter dated that month, he did not initiate an 
appeal.

2.  The evidence received since the February 1997 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
entitlement to service connection for a left knee disability 
to include as secondary to a service-connected right ankle 
disability.

3.  The veteran's left knee disability is shown to be 
proximately due to a service-connected right ankle 
disability.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received since the February 1997 rating 
decision is new and material, and the claim of entitlement to 
service connection for a left knee disability to include as 
secondary to a service-connected right ankle disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Service connection for a left knee disability, claimed as 
secondary to a service-connected right ankle disability, is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.

In a February 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disability to include as secondary to a service-
connected right ankle disability on the basis that there was 
no evidence that a left knee disability resulted from an 
incident in service or that it was due to a service-connected 
right ankle disability.  The veteran was provided notice of 
the decision and of his appellate rights that month.  He did 
not file a notice of disagreement, timely or otherwise.  
Therefore, the February 1997 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  Nevertheless, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the February 1997 rating decision 
was the last final disallowance, the Board must review all of 
the evidence submitted since that decision to determine 
whether the veteran's claim of service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1997 
rating decision consisted of the service medical records 
reflecting no injury, complaints, or findings relevant to the 
left knee; an August 1977 VA medical examination report 
indicating musculoskeletal problems but no disability of the 
left knee; National Guard medical records, to include a 
November 1987 "over 40 screening," indicating a recent 
history of a left knee arthroscopy with residual reduced left 
knee range of motion; a December 1993 operative report of the 
left knee occurring after left knee injury while playing 
softball at a church function and a subsequent fall in the 
corridor of a medical building; and a December 1993 private 
medical report reflecting a history of two prior left knee 
surgeries, the second of which was arthroscopically done. 

Evidence received subsequent to the February 1997 rating 
decision consists of a September 1998 VA orthopedic 
examination report containing no information relevant to the 
left knee; an August 2002 X-ray study of the knees showing 
"fairly mild" degenerative changes on the left; a February 
2004 VA orthopedic examination report indicating a history of 
left knee trauma in 1993 while playing volleyball and an 
opinion of the veteran that the right lower extremity "went 
out on him" and that he therefore sustained a left knee 
injury and a diagnosis of a left knee fracture that was 
healed with mild osteoarthritis as well as an opinion that a 
left lower extremity disability was not the result of the 
service-connected right ankle disability; a June 2007 VA 
progress note reflecting assertions of the veteran that in 
1993, right ankle pain caused the right leg to collapse, and 
that he landed on his left knee; a June 2006 X-ray study of 
the left knee reflecting small left knee joint effusion and 
no detectable fracture; and a March 2008 VA orthopedic 
examination report indicated that the examiner reviewed the 
claims file in is entirety.  On examination, the examiner 
observed that the veteran's gait was normal, but X-ray 
evidence revealed mild narrowing of the left knee and minimal 
peripatellar spurring.  Based on evidence in the claims file 
reflecting that there was no left knee symptomatology prior 
to an injury of the left knee caused by right ankle 
instability, the examiner concluded that it was at least as 
likely as not that the current left knee disability, left 
proximal tibial fracture with traumatic degenerative 
arthritis, was caused by the service-connected right ankle 
disability.  

The Board has reviewed the evidence since the February 1997 
rating decision and has determined that it is new and 
material within the meaning of applicable law and regulations 
because it indicates a relationship between a left knee 
disability and the service-connected right ankle disability.  
Thus, there is a reasonable possibility that the new evidence 
would serve to substantiate the veteran's claim.  38 C.F.R. 
§§ 3.303, 3.310, 3.156(a).  Consequently, the veteran's claim 
of service connection for a left knee disability to include 
as secondary to a service-connected right ankle disability is 
reopened.  38 C.F.R. § 3.156.

According to the well reasoned March 2008 VA medical opinion 
based upon an examination of the veteran and a review of the 
claims file in its entirety, it is as likely as not that the 
veteran's currently diagnosed left knee disability is due to 
the veteran's service-connected right ankle disability.  This 
evidence represents at least a 50 percent likelihood of a 
link between the claimed left knee disability and the 
service-connected right ankle disability.  The evidence need 
show no more than that in order for the veteran to prevail.  
See 38 U.S.C.A. § 5107, 38 C.F.R. § 3.102, Gilbert, supra.  
As such, service connection for a left knee disability is 
granted on a secondary basis.  38 C.F.R. § 3.310.


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a left knee proximal tibial fracture 
with traumatic arthritis is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


